DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02-09-2021 have been fully considered but they are not persuasive. 
Applicant argues that Back and Farkas, either alone or in combination, do not teach or disclose “transmitting, by a Listener Ready message, a registration of a receiver only to a second reachable network element, and storing the registration of the receiver at the second reachable network element,” as recited by independent claim 1(Remarks pg. 6, lien 20-24).
The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and given the broadest reasonable interpretation Back is relied on teaching the reservation of the path between the first reachable network element and the second reachable network element (Back ¶0128- 2nd sentence; ¶0132- 2nd sentence). Farkas is relied on curing the deficiency of Back by storing the registration of the (Farkas ¶0098- 2nd  and 3rd sentences; ¶0121- 5th sentence). 
The Applicant further argues that Back does not teach or disclose that the listener sends a registration via the listener ready message only to one network element (i.e., the claimed second reachable network element), as claimed (Remarks pg.7, lines 15-18).
Examiner respectfully disagrees.
As recited by the claim it is not clear which node is actually doing the ‘transmitting’ in order to justify the reservation of the path if the Listener Ready message is only received by one node other than the Talker. Based on this assessment and given the broadest reasonable interpretation of the claim, Back recites reserving a path between the first and second reachable network elements. 
Therefore the 103 rejection of Independent claims 1 and 8 and their respective dependents stand.
 
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 needs to specify which node is actually doing the ‘transmitting’ in order to justify the reservation of the path if the Listener Ready message is only received by one node other than the Talker in accordance with the new TSN IEEE 802.1 standard. 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: There is no clear explanation or step of how the path is reserved if the Listener Ready message is held at the first bridge. It is noted in the Remarks of 02-09-2021 that the listener ready message ‘waits’ for the next Talker advertise (Remarks, pg.8, lines 1-3) however this element is not structurally identified within the Specifications.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a device which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The method of Claim 1 is not recited as being performed by any device. The specification lacks a description of how a path is reserved when a Listener Ready message is transmitted only to a second reachable network element and to no other device in the network.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al (US 20190386935) in view of Farkas et al (US 20160149979).

As to claim 1 Back discloses a method for guiding a stream along a reserved path in a network based on the Time-Sensitive Networking standard in accordance with IEEE 802.1 (Back Fig.8, ¶0042- 2nd sentence; ¶0061; ¶0127- stream reservation method), wherein a reservation procedure to create a path in the network is performed in a modular manner, the method comprising: transmitting by a Talker Advertise message, registration of a transmitter only to a first reachable network element of the network (Back, Fig.8 ¶0128- 1st and 2nd sentence; ¶0130- 1st sentence-a "talker advertise" message); transmitting by a Listener Ready message a registration of a receiver only to a second reachable network element (Back ¶0132- 1st sentence- the listener may send a "listener ready" message to the talker; ¶0139-1st sentence-MSRP/MMRP protocol is used to register several MAC addresses to the bridge port); and reserving a path between the first reachable network element and the second reachable network element (Back ¶0128- 2nd sentence; ¶0132- 2nd sentence- listener ready message may be relayed in the reverse direction of the route along which the talker advertise message has been relayed from the talker to the listener.). 
Back however is silent in storing the registration of the transmitter at the first and second reachable network element and reserving the path based on the stored registration of the transmitter and the stored registration of the receiver. However in analogous art Farkas remedies this deficiency: (Farkas ¶0098- 2nd sentence- an edge bridge, may receive a data packet unit which may include a request for registering in receiving data stream, for example a MSRPDU including a Listener Ready, to the talker, ¶0098- 3rd sentence- MSRP application of the system 10 for interworking between the first protocol entity 12 and the second protocol entity 14a, 14b, ¶0121- 5th sentence- implement the logic for path computation and reservation; stores software for control protocols 304… contains data and instructions associated with the IS-IS and the MSRP process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the Back’s AVB reservation procedure with that of Farkas for the purpose of interworking between a first and second protocol entity (Farkas ¶0098- 3rd sentence).

As to claim 2 the combined teachings of Back and Farkas discloses the method of claim 1, wherein all information required for the reserving is stored in a database in an intermediate network element (bridge) (Black ¶0138- 2nd sentence) and wherein there is a central database and, for each port of the network element, in each case for a transmission direction and a reception direction (Back ¶0149- 1st and 2nd sentence).

As to claim 3 the combined teachings of Back and Farkas disclose the method of claim 1 further comprising transmitting, by the receiver, first information about a position of the receiver in the Listener Ready message such that the path reservation is operable to perform a path setup using second information in relation to a position of the transmitter in the network (Back ¶0128- 1st and 2nd sentences- stream registration and reservation may be an operation belonging to …station location; In the stream registration and reservation process, a route is established between a talker which attempts to send a stream through the bridged network and a listener.)

As to claim 4 the combined teachings of Back and Farkas disclose the method of claim 1, wherein further information is contained in the Talker Advertise message, the Listener Ready message, or the Talker Advertise message and the Listener Ready message about a latency time (Back ¶0130- 2nd sentence- the talker advertise message may include information about latency level).

As to claim 5 the combined teachings of Back and Farkas disclose the method of claim 4, wherein the path is reserved based on stored accumulated information about the latency time (Back ¶0133- 1st sentence- If accumulated maximum latency, namely worst-case latency, included in a message transmitted to the station does not satisfy the QoS expected by the listener, the corresponding station may relay a "listener asking fail" message to the talker.- in other words path reservation is dependent on accumulated information on latency time).

As to claim 8 Back discloses a device for guiding a stream along a reserved path in a network based on the Time-Sensitive Networking standard in accordance with IEEE 802.1 (Back ¶0042- 2nd sentence- network device 1700 may correspond to a bridge within a bridged network of the IEEE802.1; ¶0061; ¶0127- stream reservation method),  wherein a reservation procedure to create a path in the network is performed in a modular manner, the device being configured to: transmit, by a Talker Advertise message, registration of a transmitter only to a first reachable network element of the network (Back, Fig.8 ¶0128- 1st and 2nd sentence; ¶0130- 1st sentence-a "talker advertise" message);  transmit, by a Listener Ready message, a registration of a receiver only to a second reachable network element , (Back ¶0132- 1st sentence- the listener may send a "listener ready" message to the talker; ¶0139-1st sentence-MSRP/MMRP protocol is used to register several MAC addresses to the bridge port); and reserve a path between the first reachable network element and the second reachable network element (Back ¶0128- 2nd sentence; ¶0132- 2nd sentence- listener ready message may be relayed in the reverse direction of the route along which the talker advertise message has been relayed from the talker to the listener.).
Back however is silent in storing the registration of the transmitter at the first and second reachable network element and reserving the path based on the stored registration of the transmitter and the stored registration of the receiver. However in analogous art Farkas remedies this deficiency: (Farkas ¶0098- 2nd sentence- an edge bridge, may receive a data packet unit which may include a request for registering in receiving data stream, for example a MSRPDU including a Listener Ready, to the talker, ¶0098- 3rd sentence- MSRP application of the system 10 for interworking between the first protocol entity 12 and the second protocol entity 14a, 14b, ¶0121- 5th sentence- implement the logic for path computation and reservation; stores software for control protocols 304… contains data and instructions associated with the IS-IS and the MSRP process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the Back’s AVB reservation procedure with that of Farkas for the purpose of interworking between a first and second protocol entity (Farkas ¶0098- 3rd sentence).

As to claim 9 the combined teachings of Back and Farkas disclose the method of claim 2, further comprising transmitting, by the receiver, first information about a position of the receiver in the Listener Ready message, such that the path reservation is operable to perform a path setup using second information in relation to a position of the transmitter in the network (Back ¶0128- 1st and 2nd sentences- stream registration and reservation may be an operation belonging to …station location; In the stream registration and reservation process, a route is established between a talker which attempts to send a stream through the bridged network and a listener.)

As to claim 10 the combined teachings of Back and Farkas disclose the method of claim 3, wherein further information is contained in the Talker Advertise message, the Listener Ready message, or the Talker Advertise message and the Listener Ready message about a latency time (Back ¶0130- 2nd sentence- the talker advertise message may include information about latency level).

As to claim 11 the combined teachings of Back and Farkas disclose the method of claim 10, wherein the path is reserved based on stored accumulated information about the latency time (Back ¶0133- 1st sentence- If accumulated maximum latency, namely worst-case latency, included in a message transmitted to the station does not satisfy the QoS expected by the listener, the corresponding station may relay a "listener asking fail" message to the talker.- in other words path reservation is dependent on accumulated information on latency time).

Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Farkas and further in view of Vasseur et al (US 20150319077).

As to claim 6 the combined teachings of Back and Farkas disclose the method of claim 2, however silent wherein the receiver is operable to register with the intermediate network element with a stream such that further data is received from the intermediate network element- as interpreted pruning streams from a network element (bridge) to other listeners. However in an analogous art Vasseur remedies this deficiency: Vasseur , Fig,4c, ¶0045- pruning segments of a network . Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Vasseur for the purpose of a pruning traffic streams by a network device (Vasseur ¶0045- 1st sentence).

As to claim 7 the combined teachings of Back and Farkas disclose the method of claim 6, however silent wherein the receiver is operable to register with the intermediate network element with the stream, such that further registered data is received from the intermediate network element- as interpreted pruning streams from a network element (bridge) to other listeners. However in an analogous art Vasseur remedies this deficiency: Vasseur , Fig,4c, ¶0045- pruning segments (streams) of a network. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Vasseur for the purpose of a pruning traffic streams by a network device (Vasseur ¶0045- 1st sentence).

As to claim 12 the combined teachings of Back and Farkas disclose the method of claim 9, however silent wherein the receiver is operable to register with the intermediate network element with a stream such that further data is received from the intermediate network element. However in an analogous art Vasseur remedies this deficiency: Vasseur , Fig,4c, ¶0045- pruning segments of a network. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Vasseur for the purpose of a pruning traffic streams by a network device (Vasseur ¶0045- 1st sentence).

As to claim 13 the combined teachings of Back and Farkas disclose the method of claim 12, however silent wherein the receiver is operable to register with the intermediate network element with the stream, such that further registered data is received from the intermediate network element. However in an analogous art Vasseur remedies this deficiency: Vasseur, Fig, 4c, ¶0045- pruning segments of a network. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Back and Farkas with that of Vasseur for the purpose of a pruning traffic streams by a network device (Vasseur ¶0045- 1st sentence).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN C. HARPER/Primary Examiner, Art Unit 2462